By the Court, Rhodes, J.:
The deed of Abril to Widney conveys “ all right, title, and claim to said section [section nine] and to the school location on the east half thereof, and certificate of purchase of the same, * * * and also all the estate, right, title, interest, right of school location, property, possession, claim, and demand whatsoever, as well in law as in equity, of the said parties of the first part, of, in, and to the said premises.” Before the date of this deed—February 3, 1872— the north half of section nine had been located as lieu lands, in the name of Abril; the location had been approved by the proper officers, both of the United States and this State, and he had made payment for the land; but after the date of the deed, the certificate of purchase and patent were issued to him.
The act of April 13, 1859 (Stats. 1859, p. 227), provides that the certificate of purchase or of location, issued in pursuance of the laws of this State, “ shall be deemed prima facie evidence of legal title in the holder of said certificate of purchase or location, or his assigns.” The deed above mentioned transferred to Widney, the grantee, all the right, title and interest in the land which Abril had acquired by virtue of the certificate of location and the payment of the purchase-money, and made him in effect the assignee of the certificate of location; and the certificate of location in the hands of Widney, or his vendees, constitutes prima facie evidence of legal title, upon which they are entitled to recover as against one who does not show a better title.
We are also of the opinion that the deed of Abril to Widney transferred to the latter all the right, title and interest in the land which the former then had, or thereafter acquired by virtue of the certificate of purchase and patent issued by the State. Some of the words of the deed descriptive of the interest conveyed—“ claim and demand whatsoever, as *46well in law as in equity”—are óf more significance than the words of a quitclaim deed in the usual form; but without relying particularly on those words, the effect of the deed was to vest in Widney and his assigns all the title that passed to Abril under the patent. In Crane v. Salmon (41 Cal. 63), the grantee of the rancho executed a quitclaim deed before the patent issued, and it was held that the patent inured to the benefit of the vendee mentioned in the quitclaim deed. This doctrine rests upon the proposition that the grantee of the Mexican Government had the right to have his claim of title confirmed, and have a patent or other evidence of title issued, sufficient to convey to him all the title which the Government held; and that the deed of the grantee conveyed such right to his vendee. That principle is applicable in case of purchase from the State; and where the applicant for the purchase, who has received a certificate of location or purchase, while they are by law declared to be prima facie evidence of title, conveys all his right, title and interest in the lands described in such certificate, the conveyance vests in the grantee all the rights which the grantor may thereafter acquire by means of the proceedings for the purchase of the lands from the State, including the patent; and the legal title passing by virtue of the patent, vests in the grantee and his heirs and assigns.
Judgment reversed, and cause remanded.